DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, +, -, +, -, - as disclosed in the first through sixth embodiments, does not reasonably provide enablement for any other power arrangement including -, -, -, -, -, -  and  +, +, +, +, +, + (examples within the scope of claim 1, 8 or 17) or other various power combinations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant has only defined the powers of four, in the case of claim 1, or fewer lenses in the system within the claims. Further, each of the lenses of the system must have a lens power that is either positive or negative. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a lens system comprising at least six lenses. 
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting or modifying a lens into/of an existing system.
The applicant has disclosed six working models of six lens systems that comprise identical power arrangements of -, +, -, +, -, - Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a lens. Modifying the applicant’s first lens to be positive, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 17, the applicant claims “wherein the second lens has a same refractive power as a refractive power of the first lens, the third lens, the fourth lens, and the fifth lens have a refractive power higher than the refractive power of the first and second lenses, and
the sixth lens has a refractive power lower than the refractive power of the first and second lens.” It is not clear if the power measured for this claim is an absolute power or a focal length power. Ordinarily, the office would interpret this claim such that the focal length of the third, fourth and fifth lenses were higher than the focal length of the first and second lenses (e.g. f3>f2). Applicant’s specification appears to use “refractive power” to refer to the negative or positive focal length of each lens ([0110]-[0115]). However, the applicant’s specification does not show any examples of f3>f2 due to f2 always being positive and f3 always being negative. Further, even taking the view of absolute power being the intended limitation, the first lens in each embodiment has a higher absolute power than the third and fourth lenses.
Given that the office considers the two proposed interpretations to be the most reasonable interpretations of the claim language and that the embodiments of the specification do not appear to support either interpretation, the office is unsure how to apply the claim language to the prior art. For the purposes of this action the office will interpret the claim such that the first to sixth lenses have refractive power.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (PGPUB 20150212296).

Regarding claim 1, Huang discloses an optical system, comprising: 
a first lens (210 or 410) comprising a negative refractive power and a convex object-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8); 
a second lens (220 or 420); 
a third lens (230 or 430) comprising a negative refractive power and a convex object-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8); 
a fourth lens (240 or 440); 
a fifth lens (240 or 440) comprising a negative refractive power (See at least the second and fourth embodiments Tables 3-4 and 7-8); and 
a sixth lens (240 or 440) comprising a negative refractive power and comprising an inflection point on an image-side surface thereof (See at least the second and fourth embodiments Tables 3-4 and 7-8), 
wherein the first to sixth lenses are sequentially disposed from an object toward an imaging plane (See at least the second and fourth embodiments Tables 3-4 and 7-8).

Regarding claim 2, Huang discloses wherein, V1, an Abbe number of the first lens and, V3, an Abbe number of the third lens satisfy 25 < V1 - V3 < 45 (At least Table 3 where V1 = 55.9 and V3 = 21.4 giving 34.5).

	Regarding claim 3, Huang discloses wherein, f, an overall focal length of the optical system and, f2, a focal length of the second lens satisfy 0.3 < f2/f < 1.5 (At least Table 3 where f2 = 2.70 and f = 3.63 giving 0.744).

	Regarding claim 4, Huang discloses wherein, f, an overall focal length of the optical system and, TTL, a distance from the object-side surface of the first lens to the imaging plane satisfy TTL/f < 1.5 (At least Table 3 where TTL = 4.845 and f = 3.63 giving 1.33).

	Regarding claim 6, Huang discloses wherein the second lens has a positive refractive power (at least Table 3).

	Regarding claim 7, Huang discloses wherein the fourth lens has a positive refractive power (at least Table 3). 

Regarding claim 8, Huang discloses an optical system, comprising: 
a first lens (210 or 410) comprising a negative refractive power and a convex object-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8); 
a second lens (220 or 420) comprising a convex object-side surface and a convex image-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8 and note that the second lens image-side surface is aspheric with a convex peripheral portion and concave center portion); 
a third lens (230 or 430); 
a fourth lens (240 or 440) comprising a concave object-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8 and note that the fourth lens object-side surface is aspheric with a convex center portion and concave peripheral portion); 
a fifth lens (250 or 450) comprising a negative refractive power (See at least the second and fourth embodiments Tables 3-4 and 7-8); and 
a sixth lens comprises (260 or 460) an inflection point formed on an image-side surface thereof (See at least the second and fourth embodiments Tables 3-4 and 7-8), 
wherein the first to sixth lenses are sequentially disposed from an object toward an imaging plane (See at least the second and fourth embodiments Tables 3-4 and 7-8).

Regarding claim 9, Huang discloses wherein the first lens comprises a concave image-side surface (See at least Tables 3 and 7).

Regarding claim 10, Huang discloses wherein the third lens comprises a convex object-side surface and a concave image-side surface (See at least Tables 3 and 7).

Regarding claim 11, Huang discloses wherein the third lens has a negative refractive power (See at least Tables 3 or 7).

Regarding claim 12, Huang discloses wherein the fourth lens comprises a convex image-side surface (See at least Tables 3 or 7).

Regarding claim 14, Huang discloses wherein the fourth lens has a positive refractive power (See at least Tables 3 or 7).

	Regarding claim 15, Huang discloses wherein the sixth lens comprises a convex object-side surface and the image-side surface thereof is concave (See at least Tables 3 or 7).

	Regarding claim 16, Huang discloses wherein the sixth lens has a negative refractive power (See at least Tables 3 or 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Noda et al. (PGPUB 20150124333).

Regarding claim 5, Huang does not disclose wherein, f, an overall focal length of the optical system and, r11, a radius of curvature of an image-side surface of the fifth lens satisfy 1.0 < r11/f.
However, Noda teaches a similar lens system having the same power arrangement as Huang (-, +, -, +, -, - [0060]-[0065] and Table 1) wherein the ratio r11/f = 1.1 (Table 1 where r11 = 3.06206 and f = 2.88).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Noda such that the fifth lens satisfied the ratio claimed above motivated by reducing the size of the device ([0064]).

Regarding claim 17, as best understood, Huang discloses an optical system, comprising: 
a first lens (210 or 410) comprising a convex object-side surface and a concave image-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8); 
a second lens (220 or 420) comprising a convex object-side surface and a convex image-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8 where the second lens is aspheric and the image-side surface includes a concave center portion and a convex peripheral portion); 
a third lens (230 or 430) comprising a convex object-side surface and a concave image-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8); 
a fourth lens (240 or 420) comprising a concave object-side surface and a convex image-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8 where the fourth lens is aspheric with an object-side surface including a convex center portion and a concave peripheral portion); 
a fifth lens (250 or 450) comprising a concave object-side surface (See at least the second and fourth embodiments Tables 3-4 and 7-8); and 
a sixth lens (260 or 460), 
wherein the second lens has a same refractive power as a refractive power of the first lens, the third lens, the fourth lens, and the fifth lens have a refractive power higher than the refractive powers of the first and second lenses, and the sixth lens has a refractive power lower than the refractive powers of the first and second lenses (see the 112 rejection above and at least Table 3 of Huang).
	Huang does not disclose wherein the fifth lens includes a concave image-side surface.
However, Noda teaches a similar lens system having the same power arrangement as Huang (-, +, -, +, -, - [0060]-[0065] and Table 1) wherein the fifth lens comprises a concave object-side and concave image-side surface (Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Noda such that the fifth lens was concave on the image-side motivated by reducing the size of the device ([0064]).

Regarding claim 18, modified Huang discloses herein, f, an overall focal length of the optical system and, f1, a focal length of the first lens satisfy f1/f < 0 (Table 3 of Huang where f1 is negative).

Regarding claim 19, modified Huang discloses wherein, f, an overall focal length of the optical system, and r7 a radius of curvature of the image-side surface of the third lens satisfy 0.3 < r7/f <1.4 (Table 3 where r7 = 2.255 and f = 3.63 giving 0.62).

Regarding claim 20, modified Huang discloses wherein, FOV, a field of view of the optical system satisfy 74 < FOV (Table 3 where HFOV = 37.7 giving a FOV of 75.4).

Regarding claim 21, modified Huang discloses wherein upper and lower ends of the fifth lens extend horizontally towards an object side, parallel to upper and lower portions of the first through fourth lenses (Tables 3 and 7 as well as Figs. 3 and 7).

Regarding claim 22, modified Huang discloses wherein the object-side surface of the fifth lens is concave in a paraxial region and gradually flattens at edge portions thereof (Tables 3 and 7 as well as Figs. 3 and 7).

Regarding claim 23, modified Huang discloses wherein the first lens comprises a negative refractive power, the second lens comprises a positive refractive power, the third lens comprises a negative refractive power, the fourth lens comprises a positive refractive power, the fifth lens comprises a negative refractive power, and the sixth lens comprises a negative refractive power (Tables 3 and 7 where the power arrangement of the lenses is -, +, -, +, -, -).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al. (PGPUB 20120026608) – Shares some similar lens shapes and has an identical power arrangement as required in claim 23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872